Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 1 of 19 PageID 3241




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  STATE OF FLORIDA,

                  Plaintiff

                      v.                        Case No. 8:21-cv-839-SDM-AAS

  XAVIER BECERRA, Secretary of the
  Dep’t of Health and Human Services,
  et al.,
                Defendants.



         DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
                TO ALASKA’S MOTION TO INTERVENE

                                  INTRODUCTION

       The State of Alaska, bypassing courts in its home state, seeks to join this

 lawsuit brought by the State of Florida against the Atlanta-based Centers for Disease

 Control and Prevention (CDC) in the Middle District of Florida. Alaska, much like

 Florida, declined to challenge the Conditional Sail Order (“CSO”) and related CDC

 orders for over a year. Recently, Congress passed the Alaska Tourism Restoration

 Act, Pub. L. No. 117–14, 117th Cong. (May 24, 2021) (“ATRA”), making the

 operation of “covered cruise ship[s]” in Alaska legally viable during the COVID-19

 pandemic only if the cruise ship “has been issued, operates in accordance with, and

 retains a COVID-19 Conditional Sailing Certificate of the [CDC].” ATRA § 2(a).

 Alaska now seeks to intervene to ask this Court for declaration that “all or part of the

                                            1
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 2 of 19 PageID 3242




 CDC’s Conditional Sailing Order”—the very order under which COVID-19

 Conditional Sailing Certificates are issued—“is invalid.” See Alaska’s Complaint,

 ECF No. 68–1. Although Alaska originally contended that it had an absolute right to

 intervene in this case, see ECF No. 8, in light of recent CDC guidance, see ECF No.

 35, it now seeks only permissive intervention “in support of plaintiff, the State of

 Florida,” ECF No. 68 at 1.

          While Alaska’s intervention motion remains flawed for several reasons, the

 Court should simply defer resolution of the motion until it decides whether the State

 of Florida has standing. It would not be appropriate to allow Alaska to intervene in a

 matter in which the Court lacks jurisdiction over the original Plaintiff’s claims. And

 deferring resolution of the motion would cause no prejudice; Alaska has recognized

 that “recent developments” make intervention less urgent, see ECF No. 68 at 11, and

 Alaska’s concerns appear to be based largely on hypothetical future action, see id. at

 12–13.

          Nevertheless, the Court should deny Alaska intervention. To start, like Florida

 and Texas, Alaska lacks standing, as it has not met its burden to establish a

 cognizable injury to the State itself and cannot rely on alleged economic injury to its

 residents. Even if Alaska had met that burden, its alleged injuries are uniquely not

 redressable by an order granting Alaska the relief it seeks. Actions taken by Canada,

 together with the Passenger Vessel Services Act (“PVSA”) and ATRA, effectively

 prevent the resumption of cruising in Alaska anytime this year if the Court were to

 declare the CSO invalid.
                                             2
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 3 of 19 PageID 3243




        Regardless, even if Alaska could establish standing, the Court should still deny

 permissive intervention. Alaska’s attempt to join a suit by Florida on the opposite

 side of the continent raises an appearance of forum shopping that should not be

 rewarded. The public interest is not served by focusing litigation about cruise ship

 COVID-19 standards nationwide in one district court. And denying intervention

 would not prevent Alaska from suing in a more appropriate forum, or from

 presenting its own views as amicus in this matter. 1

                                        BACKGROUND

        A comprehensive background, including a description of the CDC’s

 authorities and actions in this matter, is set forth in Defendants’ Memorandum in

 Opposition to Plaintiff’s Motion for a Preliminary Injunction, see ECF No. 31

 (“Defs.’ PI Opp.”), at 4–12; the Declaration of Capt. Aimee Treffiletti, submitted in

 support of that opposition, see ECF No. 31–1 (“Treffiletti Decl.”); Defendants’

 Supplemental Brief, see ECF No. 72; and the Supplemental Declaration of Capt.

 Aimee Treffiletti, submitted in support of that supplemental brief, see ECF No. 72–1

 (“Treffiletti Supp. Decl.”).




 1
   Throughout its brief, Alaska improperly postulates that CDC policy has changed “apparently in
 direct response to this litigation.” See, e.g., ECF No. 68 at 2. But the record explains that “CDC
 continues to consult with and provide technical assistance to the cruise ship operators and update its
 technical instructions under the CSO to reflect the current state of the pandemic. . . . Each of these
 updates and revisions were made to align with changes in CDC guidance or based on information
 gathered from individual cruise lines during twice-weekly industry and U.S. government interagency
 calls. These updates and revisions have reduced burdens or alleviated restrictions on cruise lines to
 better reflect the improved public health situation, including increasing U.S. vaccination rates and
 decreasing U.S. deaths and case counts.” Supp. Decl. of Capt. Aimee Treffiletti, ECF No. 72-1 ¶ 5.
                                                   3
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 4 of 19 PageID 3244




        Statutory and Regulatory Authority. Section 361 of the Public Health Service

 Act (“PHSA”) authorizes Defendants “to make and enforce such regulations as in

 [the Secretary’s] judgment are necessary to prevent the introduction, transmission, or

 spread of communicable diseases from foreign countries into the States or

 possessions, or from one State or possession into any other State or possession.” 42

 U.S.C. § 264(a). The CDC Director implements this authority through regulations at

 42 C.F.R. parts 70 and 71 that regulate vessels arriving in U.S. ports and permit

 CDC to act when local or state control is inadequate. See Control of Communicable

 Diseases, 82 Fed. Reg. 6,890, 6,892 (Jan. 17, 2017); 42 C.F.R. §§ 71.32(b), 71.31(b),

 70.2. Among other authorities, the CDC “may issue a controlled free pratique [i.e.,

 permission for a carrier to enter a U.S. port, disembark, and begin operations under

 certain stipulated conditions] to the carrier stipulating what measures are to be met.”

 42 C.F.R. § 71.31(b); see also id. § 71.1(b).

        The Conditional Sailing Order. On Oct. 30, 2020, the CDC issued the

 Framework for Conditional Sailing and Initial Phase COVID–19 Testing Requirements for

 Protection of Crew, 85 Fed. Reg. 70,153–01 (Nov. 4, 2020). The CSO announced that

 “[a]fter expiration of CDC’s No Sail Order [“NSO”] on October 31, 2020, CDC will

 take a phased approach to resuming cruise ship passenger operations in U.S.

 waters.” Id. 2 The CDC reviewed the NSO extensions and the evidence gathered to


 2
  On March 14, 2020, the CDC issued an order entitled “No Sail Order and Suspension of Further
 Embarkation.” See 85 Fed. Reg. 16,628-03 (Mar. 24, 2020) (“NSO”). The NSO contained several
 requirements for cruise ships that operate in U.S. waters or intend to arrive in U.S. waters during the
 effective period of the NSO; most relevant here, the NSO required all disembarkation of passengers
                                                   4
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 5 of 19 PageID 3245




 date regarding mitigation of risk on board cruise ships, including the results of

 scientific studies of onboard transmission, progress made by cruise lines, and public

 comments received in response to a request for information. Id. at 70,154–57. 3 See

 also Treffiletti Decl. ¶¶ 33-45.

         Based on this record, the CDC determined that a phased approach to granting

 controlled free pratique was appropriate:

     • Phase 1: Crew testing. Ship operators to conduct shoreside testing of crew,
       develop on-board testing capacity, begin testing crew weekly, and submit
       results to the CDC.

     • Phase 2: Simulated voyages. These are designed to test ship operators’
       protocols for mitigating COVID–19 onboard, and require them to “document
       the approval of all U.S. port and local health authorities where the ship
       intends to dock or make port,” including adequate agreements to deal with
       housing and medical care in event of an outbreak.

     • Phase 3: Certification. After successfully completing simulated voyages, ship
       operators may apply for a Conditional Sailing Certificate.

     • Phase 4: Return to passenger voyages, in a manner that mitigates the risk of
       COVID-19 spread.




 to be undertaken in coordination with relevant agencies, and prevented any embarkation or
 operations except as specifically permitted in consultation with the CDC. Id. at 16631. The CDC
 extended the NSO three times, and made additional data-based findings in each extension about the
 continued transmission of COVID-19 on board cruise ships, and the continued need for federal
 action in light of the inadequacy of local control. See No Sail Order and Suspension of Further
 Embarkation: Notice of Modification and Extension and Other Measures Related to Operations, 85 Fed. Reg.
 21,004 (Apr. 15, 2020); No Sail Order and Suspension of Further Embarkation; Second Modification and
 Extension of No Sail Order and Other Measures Related to Operations, 85 Fed. Reg. 44,085-01 (July 21,
 2020); No Sail Order and Suspension of Further Embarkation; Third Modification and Extension of No Sail
 Order and Other Measures Related to Operations, 85 Fed. Reg. 62,732-01 (Oct. 5, 2020).
 3
   See also CDC Regulations.gov, RFI Cruise Ship Planning, Comments (July 21, 2020), available at
 https://www.regulations.gov/document/CDC-2020-0087-0001/comment (last visited around May
 5, 2021) (around 13000 comments received); Treffiletti Decl. Ex. A (selected comments).
                                                    5
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 6 of 19 PageID 3246




 85 Fed. Reg. at 70,153, 70,158–59; Treffiletti Decl. ¶ 33. CDC has issued and—

 working directly with cruise ship operators—continues to review and update

 implementing guidance. See, e.g., Treffiletti Decl. ¶¶ 50–55, 58, 60; Treffiletti Supp.

 Decl. ¶ 5. CDC has already approved two applications for COVID-19 Conditional

 Sailing Certificates under the CSO and anticipates sailing to resume by mid-summer.

 See Treffiletti Supp. Decl. ¶ 2–5.

         This Litigation. The State of Florida filed suit in this district in a Complaint

 raising five counts against Defendants, and seeking a permanent injunction against

 the CSO in its entirety. Plaintiff has filed a motion for a preliminary injunction as

 well, a hearing was held May 12, 2021, and an additional hearing is set for June 10,

 2021.

         The State of Alaska moved to intervene on April 20, 2021, and with the

 Court’s leave, amended its motion on June 2, 2021. While Alaska’s original

 proposed complaint raised four claims and sought both declaratory relief and

 preliminary and permanent injunctive relief, see ECF No. 8–3 at ¶ 53–76 & pp. 22–

 23, its revised proposed complaint contains only a single claim and a request for

 declaratory relief alone, see ECF No. 68–1 at ¶¶ 35–39 & p. 9. That claim summarily

 alleges that the “Conditional Sailing Order and technical guidance” violate the

 Administrative Procedure Act (“APA”) because they exceed the CDC’s statutory

 and regulatory authority, are arbitrary and capricious, and were issued without

 notice and comment. Id. ¶¶ 35–39. In marked contrast to its original proposed

 complaint, Alaska no longer makes any attempt to explain what portions of the CSO
                                              6
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 7 of 19 PageID 3247




 or guidance are allegedly unauthorized or arbitrary, much less why. Compare id. with

 ECF No. 8–3 at ¶ 53–73. Alaska has also abandoned its nondelegation claim. See

 ECF No. 8–3 at ¶¶ 74–76.

                    LEGAL STANDARDS FOR INTERVENTION

        “Any party, whether original or intervening, that seeks relief from a federal

 court must have standing to pursue its claims.” Dillard v. Chilton Cty. Comm'n, 495

 F.3d 1324, 1330 (11th Cir. 2007). “The doctrine of standing is an essential and

 unchanging part of the case-or-controversy requirement embodied in Article III of

 the Constitution.” Flat Creek Transp., LLC v. Fed. Motor Carrier Safety Admin., 923 F.3d

 1295, 1300 (11th Cir. 2019) (citation omitted). In the Eleventh Circuit, if there is an

 ongoing Article III case or controversy, intervenors “may in some cases be permitted

 to ‘piggyback’ upon the standing of original parties to satisfy the standing

 requirement.” Dillard, 495 F.3d at 1330. This “piggyback” theory, of course, can

 apply only if the original Plaintiff has standing. Id. The Supreme Court has placed an

 additional strict limit on that “piggyback” theory: “[f]or all relief sought, there must a

 litigant with standing, whether that litigant joints the lawsuit as a plaintiff, a

 coplaintiff, or an intervenor of right.” Town of Chester v. Laroe Ests., Inc., 137 S. Ct.

 1645, 1651 (2017) (emphasis added). “[T]he same principle extends to a permissive

 intervenor.” United States v. Bayer Cropscience LP, No. 2:15–CV–13331, 2018 WL

 3553413, at *9 (S.D.W.V. July, 24, 2018); see also Seneca Resources Corp. v. Highland

 Township, No. 16–CV–289, 2017 WL 4171703, at *6 (W.D. Pa. Sept. 20, 2017)



                                               7
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 8 of 19 PageID 3248




 (holding that because movants had “not established standing, this Court will deny

 their request for permissive intervention”); Nat’l Ass’n of Home Builders v. U.S. Army

 Corps of Eng’rs, 519 F. Supp. 2d 89, 93 (D.D.C. 2007) (denying permissive

 intervention when movant “fails to specify the grounds for independent subject-

 matter jurisdiction it claims to enjoy”). 4

        Federal Rule of Civil Procedure 24(b) provides for permissive intervention

 when an applicant’s claim or defense and the main action share a common question

 of law or fact and intervention will not unduly prejudice or delay the adjudication of

 the rights of the original parties. Fed. R. Civ. P. 24(b); Georgia v. U.S. Army Corps of

 Eng’rs, 302 F.3d 1242, 1249–50 (11th Cir. 2002). Ultimately, the decision whether a

 party should be allowed to permissively intervene is left to the district court’s “full

 discretionary powers.” United States v. S. Fla. Water Mgmt. Dist., 922 F.2d 704, 712

 (11th Cir. 1991); see also Purcell v. BankAtlantic Fin. Corp., 85 F.3d 1508, 1513 (11th




 4
   A court in this district held that the Supreme Court’s admonition in Laroe Estates did not apply to
 permissive intervention. See Vazzo v. City of Tampa, No. 8:17-CV-2896-T-36AAS, 2018 WL 1629216,
 at *4 (M.D. Fla. Mar. 15, 2018), report and recommendation adopted, 2018 WL 1620901 (M.D. Fla.
 Apr. 4, 2018). While the Supreme Court was not addressing permissive intervention, it reasoned that
 the standing requirements are “deeply rooted” in our constitutional structure, and that it is always
 true that “[a]t least one plaintiff must have standing to seek each form of relief requested[.]” Laroe
 Estates, 137 S. Ct. at 1650-51. Those constitutional requirements apply regardless of the form of
 intervention sought. Moreover, any party—regardless of the Rule 24 subsection it relies on to seek
 party status—must establish that it has standing to invoke a federal court’s jurisdiction before the
 court may enter relief in its favor or, indeed, proceed against the defendant at all. See Steel Co. v.
 Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 7 Wall. 506, 514 (1868))
 (“Without jurisdiction the court cannot proceed at all in any cause.”). Thus, Alaska must have
 standing for this Court to entertain its requests as a party as opposed to an amicus curiae with
 respect to Defendants in this litigation.


                                                    8
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 9 of 19 PageID 3249




 Cir. 1996) (holding that permissive intervention is “wholly discretionary” and may

 be denied even if all standards are met).

                                     ARGUMENT

 I.    THE COURT SHOULD HOLD THIS MOTION IN ABEYANCE UNTIL
       IT DECIDES WHETHER FLORIDA HAS STANDING.

       The State of Alaska purports to seek similar relief to that of Plaintiff—an order

 that would invalidate the CSO and permit unrestricted cruising without enforceable

 COVID-19 precautions. As Defendants have argued, Florida lacks standing to bring

 such claims, and it certainly lacks standing to seek relief on a nationwide basis.

 Defs.’ PI Opp. at 13–18, 45; see also DHS v. New York, 140 S. Ct. 599, 600 (Gorsuch,

 J., concurring) (explaining that party lacks standing to “direct how the defendant[s]

 must act toward persons who are not parties to the case”); Gill v. Whitford, 138 S. Ct.

 1916, 1931, 1934 (2018) (“A plaintiff’s remedy must be tailored to redress the

 plaintiff’s particular injury.”). The Court should determine whether Florida has

 standing for each claim it seeks to press and for each form of relief sought before

 deciding whether Alaska may join it. See Korioth v. Brisco, 523 F.2d 1271, 1279 (5th

 Cir. 1975) (denial of motion to intervene proper when initial plaintiff lacks standing).

 II.   ALASKA LACKS ARTICLE III STANDING TO BRING THIS ACTION

       For its own part, Alaska cannot establish Article III standing to seek relief

 with respect to its home jurisdiction, much less more broadly. Because “[s]tanding is

 not dispensed in gross,” Davis v. FEC, 554 U.S. 724, 734 (2008) (quoting Lewis v.

 Casey, 518 U.S. 343, 358 n.6 (1996)), Alaska “must demonstrate standing for each

                                             9
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 10 of 19 PageID 3250




 claim [it] seeks to press” and for “each form of relief sought,” DaimlerChrysler Corp. v.

 Cuno, 547 U.S. 332, 352 (2006) (quotation omitted). To obtain prospective relief, a

 movant must show that it “‘is immediately in danger of sustaining some direct

 injury’” and that “the injury or threat of injury [is] both ‘real and immediate,’ not

 ‘conjectural’ or ‘hypothetical.’” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)

 (citation omitted); see also Clapper v. Amnesty Int’l, USA, 568 U.S. 398, 409 (2013).

 “The injury must be ‘fairly’ traceable to the challenged action, and relief from the

 injury must be ‘likely’ to follow from a favorable decision.” Allen v. Wright, 468 U.S.

 737, 751 (1984). “These terms cannot be defined so as to make application of the

 constitutional standing requirement a mechanical exercise[,]” but must incorporate

 “[t]he idea of separation of powers that underlies standing doctrine.” Id. at 751, 759.

 And it is a plaintiff’s burden to “‘clearly allege facts demonstrating’ each element” of

 its standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Warth v.

 Seldin, 422 U.S. 490, 518 (1975)); see also Muransky v. Godiva Chocolatier, Inc., 979 F.3d

 917, 924 (11th Cir. 2020).

       Alaska fails to make these required showings for many of the same reasons as

 Florida and Texas. See Defs.’ PI Opp., at 13–18, 45; Defs’ Opp. to Texas’s Motion to

 Intervene at 11–14, ECF No. 57. First, Alaska alleges injury in the form of

 impairment of state tax revenue. ECF No. 8–3 ¶ 34 (“More cruise ships and cruise

 passengers visiting Alaska this summer means more direct revenues to the State of

 Alaska”). But, as Defendants have explained, see Defs.’ PI Opp. at 14–15, the “loss of

 general tax revenues as an indirect result of federal policy is not a cognizable injury
                                             10
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 11 of 19 PageID 3251




 in fact,” El Paso Cty., Texas v. Trump, 982 F.3d 332, 339 (5th Cir. 2020) (citing

 Pennsylvania v. Kleppe, 533 F.2d 668, 671–73 (D.C. Cir. 1976)); see also Florida v.

 Mellon, 273 U.S. 12, 17–18 (1927) (holding that federal policy “diminishing the

 subjects upon which the state power of taxation may operate” is insufficient for

 standing). And even if it were, Alaska fails to “‘clearly allege facts demonstrating’

 each element” of standing in its proposed Complaint, namely, that its purported

 injuries are fairly traceable to the challenged action. See Spokeo, 136 S. Ct. at 1547

 (quoting Warth, 422 U.S. at 518).

       Alaska makes no showing that it is the CSO itself that has allegedly depressed

 its cruise-related tax revenues, much less that they would be higher if the CSO were

 invalidated. A state’s impaired tax revenues during an ongoing pandemic are “driven

 by countless variables, from performance of the broader economy” to whether or not

 a resurgence of COVID-19 will occur, as well as independent decisions of cruise ship

 operators, tourists, airlines, and businesses in the state. See XY Planning Network, LLC

 v. SEC, 963 F.3d 244, 253 (2d Cir. 2020); see also Simon v. E. Ky. Welfare Rights Org.,

 426 U.S. 26, 42–43 (1976). Alaska does not explain how an order from this Court

 could in theory avert these alleged injuries, especially given the impending

 resumption of cruising under the CSO. Indeed, Alaska admits that “several cruise

 lines [have] scheduled and began to market Alaska cruises for vaccinated passengers

 for late July-September of 2021.” ECF No. 68 at 7. While Alaska notes that these

 ships have not yet received a Conditional Sailing Certificate, id. at 8, it does not even

 suggest that any such applications are likely to be denied. To the contrary, the record
                                             11
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 12 of 19 PageID 3252




 indicates that the CDC will expeditiously process applications, some of which have

 already been approved. See Treffiletti Supp. Decl. ¶¶ 2–4 (explaining that CDC has

 approved port agreements at 5 ports of call and has provisionally approved the only 2

 conditional sailing certificates for highly vaccinated cruises received). “Absent

 evidence showing that the type of impact [a State] fears is impending, [its] arguments

 about all of the direct harms it will suffer as a result of that impact—like decreased

 tax revenues or increased costs . . . —are insufficient” to show standing. See

 Washington v. HHS, 482 F. Supp. 3d 1104, 1118 (W.D. Wash. 2020). Here, Alaska’s

 submissions do not attempt to estimate what its revenues would be absent CDC

 action—i.e., if cruising were legally permitted to resume without federal public

 health oversight and against CDC advice.

       Alaska speculates that “if the CDC imposes onerous requirements, fewer

 people may choose to cruise to Alaska due to the difficulty or discomfort of

 complying with these requirements.” ECF No. 68 at 12. But it is equally if not more

 plausible that if the CSO were invalidated, fewer people may choose to cruise due to

 fear that the cruise industry will take short cuts that would increase their risk of

 contracting the virus or spreading it to others. See Treffiletti Decl. ¶ 38; 85 Fed. Reg.

 at 70,156. Moreover, Alaska’s proposed complaint identifies no “onerous”

 requirements in the CDC’s current guidance; thus, by its own theory, Alaska’s

 purported injury does not stem from any concrete agency action that has actually

 occurred, but instead hypothetical future requirements. See ECF No. 68 at 12. There

 is no basis for Alaska’s speculation, which is based on nothing but past guidance that
                                             12
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 13 of 19 PageID 3253




 CDC has since updated to reflect changing pandemic conditions and was not in

 effect as of the date of their proposed Complaint. ECF No. 68 at 12 n.17; see Lyons,

 461 U.S. at 103 (“past wrongs do not in themselves amount to that real and

 immediate threat of injury necessary to make out a case or controversy”). And even

 if Alaska had identified any particular flaw in the current guidance—and it has not—

 Alaska does not and cannot challenge hypothetical future agency action.

         Perhaps recognizing that there is little basis for suggesting CDC would

 hypothetically and arbitrarily deny an Alaskan cruise ship application, Alaska states

 that their real concern is that “uncertainty remains.” ECF No. 68 at 13. But “[i]t

 would be a strange thing indeed if uncertainty were a sufficiently certain harm to

 constitute an injury in fact.” New Eng. Power Generators Ass’n, Inc. v. FERC, 707 F.3d

 364, 369 (D.C. Cir. 2013).

         Alaska also alleges an injury in the form of “fewer unemployed cruise tourism

 workers drawing unemployment benefits.” ECF No. 68–1 ¶ 34. Even if these costs

 were not substantially likely to be reimbursed by the federal government, “[a]n

 increase in the payment of government benefits” is just “like a decrease in tax

 revenues” and Alaska’s standing on the basis of this purported injury suffers from the

 same deficiencies just described. See Massachusetts v. U.S. Dep’t of Educ., 340 F. Supp.

 3d 7, 17 (D.D.C. 2018). 5


 5
   Alaska also alleges “greater overall benefits to Alaska’s economy,” ECF No. 68-1 ¶ 34, but “[t]he
 alleged injuries to the state’s economy and the health, safety, and welfare of its people clearly
 implicate the parens patriae rather than the proprietary interest of the state,” Kleppe, 533 F.2d at 671;
 see also Hawaii v. Standard Oil Co., 405 U.S. 251, 257–59 (1972) (holding that a state’s lawsuit on

                                                    13
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 14 of 19 PageID 3254




         In addition to the many reasons Florida, Texas, and Alaska lack standing,

 Alaska faces an additional redressability issue: it cannot show “a ‘substantial

 likelihood’ that the requested relief will remedy the alleged injury in fact.” Vt. Agency

 of Nat. Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 771 (2000) (citation omitted). Before

 May 24, 2021, Alaska’s injuries would not have been redressable by this Court in

 light of the Passenger Vessel Services Act of 1886, Pub. L. No. 49–421 (“PVSA”),

 which prohibits foreign-flagged vessels (i.e., almost all cruise ships) from traveling

 between U.S. ports unless they make a stop at a foreign port. To comply with this

 law, Alaskan cruise itineraries have typically included a stop at a Canadian port. But

 due to COVID-19, Canadian law bars “[c]ruise vessels carrying more than 100

 people . . . from operating in Canadian waters” until at least February 28, 2022. 6

 Accordingly, the PVSA effectively prevented any passenger cruise ship operations in

 Alaska until at least February 2022.

         While ATRA, which was signed into law on May 24, 2021, temporarily

 permits “covered cruise ships” to meet an alternative standard for PVSA compliance,

 that workaround requires compliance with the CSO. Specifically, under ATRA, a

 “covered cruise ship” is defined as one that “has been issued, operates in accordance



 behalf of its economy is a parens patriae suit on behalf of its citizens). And “it is no part” of a State’s
 “duty or power to enforce [its residents’] rights in respect of their relations with the Federal
 Government.” Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592, 610 n.16 (1982) (quotation
 omitted).
 6
   See Defs.’ PI Ex. 11 (News Release, Transport Canada, Government of Canada announces one-
 year ban for pleasure craft and cruise vessels (Feb. 4, 2021), https://www.canada.ca/en/transport-
 canada/news/2021/02/government-of-canada-announces-one-year-ban-for-pleasure-craft-and-
 cruise-vessels.html (last visited May 7, 2021)).
                                                     14
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 15 of 19 PageID 3255




 with, and retains a COVID-19 Conditional Sailing Certificate of the [CDC]” and

 “operates in accordance” with that Certificate. ATRA § 2(a), (b). The term “COVID-

 19 Conditional Sailing Certificate” refers, of course, to the Certificate required under

 the CSO. 7 Thus, if the Court were to invalidate the CSO, passenger cruise ship

 operations in Alaska this summer would be implausible: the CDC would lack a basis

 for issuing a COVID-19 Conditional Sailing Certificate, which ATRA requires for

 cruise operators to bypass the PVSA. Accordingly, Alaska’s requested relief would

 not actually redress its alleged injury, so it lacks standing to intervention to intervene

 to seek it. See DaimlerChrysler Corp., 547 U.S. at 352 (a plaintiff “must demonstrate

 standing for each claim [it] seeks to press” and for “each form of relief sought”

 (citation omitted)).

        Other causation and redressability issues also undermine Alaska’s effort to

 intervene. Alaska’s alleged injuries are focused on loss of tax revenues, increased

 costs, and harm to the economy from “cruise ships and cruise passengers visiting

 Alaska this summer”—Alaska’s cruising season. ECF No. 68–1 ¶ 34 (emphasis

 added). But the challenged technical guidance informs the public and the industry



 7
  See, e.g., Framework for Conditional Sailing and Initial Phase COVID-19 Testing Requirements for
 Protection of Crew, 85 Fed. Reg. 70,153, 70,159 (Nov. 1, 2020) (“A cruise ship operator shall not
 commence or continue any passenger operations in U.S. waters without a COVID-19 Conditional
 Sailing Certificate issued by CDC that meets the requirements in this framework for each cruise ship
 that the cruise ship operator intends to operate with passengers in U.S. waters.”); see also Garcia v.
 Vanguard Car Rental USA, Inc., 540 F.3d 1242, 1246–47 (11th Cir. 2008) (“When Congress employs a
 term of art, it presumptively adopts the meaning and ‘cluster of ideas’ that the term has accumulated
 over time.”); Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1329 (11th Cir. 2003) (“When Congress uses
 language with a well-known legal meaning, . . . we generally presume that it was aware of and
 intended the statute to incorporate that understood meaning.”).
                                                  15
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 16 of 19 PageID 3256




 about what the agency will likely require in order for cruise operators to obtain a

 Certificate under the CSO. Accordingly, if this Court were to set aside any of the

 challenged guidance or declare it invalid, the result would not be “[m]ore cruise ships

 and cruise passengers visiting Alaska this summer,” ECF No. 16–1 ¶ 34, but industry

 confusion regarding the requirements for obtaining a COVID-19 Conditional Sailing

 Certificate and additional delay while CDC reassessed its criteria for reviewing and

 approving applications for Certificates under the CSO. 8 Alaska therefore has not

 established its standing to intervene to press the claims and seek the relief asserted in

 its Complaint. 9

 III.    ALASKA OTHERWISE SHOULD NOT BE PERMITTED TO
         INTERVENE UNDER RULE 24(b).

         The Court should deny Alaska’s request for permissive intervention. Even if

 the standards were met, permissive intervention remains wholly at the Court’s

 discretion, and the Court should deny the motion for at least four reasons.

        First, the adequacy of participation in the suit as amicus curiae to protect a

 movant’s interests is a sufficient reason to deny permissive intervention. See Nat’l



 8
   The same is true for Alaska’s notice-and-comment claim. See ECF No. 68–1 ¶¶ 38-39. If the CSO
 were invalidated on that basis, the result would be additional delay and uncertainty, not an increased
 likelihood of “[m]ore cruise ships and cruise passengers visiting Alaska this summer.” Id. ¶ 34.
 9
   Alaska also seeks a declaratory judgment that just “part of the CDC’s [CSO] . . . is invalid and/or
 unlawful.” ECF No. 68-1 at 9. But Alaska does not specify with any particularity which part of the
 CSO that it challenges. Under Federal Rule of Civil Procedure 8, Defendants are entitled to “fair
 notice of the claim being asserted so as to permit [them] to . . . prepare an adequate defense” and to
 understand whether a plaintiff has standing to press that claim. See Brown v. Califano, 75 F.R.D. 497,
 498 (D.D.C. 1977); see also Scarbrough v. Astrue, 327 F. App’x 827, 829 (11th Cir. 2009) (“Because
 [plaintiff’s] complaint . . . provided no details about . . . which acts of the [agency] infringed those
 rights, it cannot be said that the [agency] received fair notice of what claims [plaintiff] alleged.”).
                                                   16
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 17 of 19 PageID 3257




 Ass’n of Home Builders, 519 F. Supp. 2d at 93; Vazzo, 2018 WL 1629216, at *6; Fishing

 Rights All. v. Pritzker, 2016 WL 11491618, at *2–*3 (M.D. Fla. June 8, 2016).

 Alaska’s proposed complaint does not point to any specific infirmity in the CSO or

 current guidance, and its motion suggests that it primarily wishes to intervene simply

 “in support of plaintiff, the State of Florida.” ECF No. 68 at 1. It can readily offer

 such support as an amicus. Moreover, while Alaska asserts that it “firmly disagrees”

 with Defendants’ view of ATRA, it offers no alternative reading; to the contrary, it

 acknowledges that, “[u]nder the terms of [ATRA], cruise ships visiting Alaska during

 the 2021 season will be required to obtain a Conditional Sailing Certificate from the

 CDC and abide by all CDC restrictions or guidance related to cruise ships, including

 restrictions or guidance issued after passage of the Act.” Id. at 11–12. Regardless, it

 asserts no claim for relief based on ATRA, 10 and any interest it may have in the

 Court’s construction of that statute can be more-than-adequately addressed through

 participation as an amicus. 11



 10
    Alaska also raises other interests unconnected to the claims in its proposed Complaint. For
 example, it discusses interests that might take place hypothetically, “if the CDC imposes onerous
 [future] requirements,” and gestures at Conditional Sailing Certificates that may be approved in the
 future. ECF No. 68 at 12-13. But it cannot intervene to file a Complaint challenging hypothetical
 future agency action. Since these issues are “irrelevant to the issue[s]” in its proposed Complaint,
 permissive intervention should be denied. See Mt. Hawley Ins. Co. v. Sandy Lake Properties, Inc., 425
 F.3d 1308, 1312 (11th Cir. 2005).
 11 Notably, in an APA case “[t]he focal point for judicial review should be the administrative record

 already in existence, not some new record made initially in the reviewing court.” Fla. Power & Light
 Co. v. Lorion, 470 U.S. 729, 743 (1985) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973)). “The task of
 the reviewing court is to apply the appropriate APA standard of review, 5 U.S.C. § 706, to the
 agency decision based on the record the agency presents to the reviewing court.” Id. at 743-44.
 Accordingly, “[t]he entire case on review is a question of law, and only a question of law,” Marshall
 Cnty. Health Care Auth. v. Shalala, 988 F.2d 1221, 1225 (D.C. Cir. 1993), and amicus participation is
 more than sufficient for Alaska to submit its views on those questions of law.
                                                   17
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 18 of 19 PageID 3258




        Second, the adequacy of a separate lawsuit is an independently sufficient

 reason to deny permissive intervention. See Burke v. Ocwen Fin. Corp., 833 F. App’x

 288, 294 (11th Cir. 2020). Alaska is free to file suit in its home state if it has standing.

        Third, the public interest would be disserved by having a single district court

 in one Circuit decide the fate of the CSO. For example, in the context of considering

 nationwide injunctions, the Supreme Court has repeatedly emphasized the benefits

 of percolating important questions of law in multiple forums. See Califano v.

 Yamasaki, 442 U.S. 682, 702 (1979) (highlighting that nationwide injunctions “have a

 detrimental effect by foreclosing adjudication by a number of different courts and

 judges”); see also Trump v. Hawaii, 138 S. Ct. 2392, 2425 (2018) (Thomas, J.,

 concurring) (explaining that universal injunctions “take a toll on the federal court

 system—preventing legal questions from percolating through the federal courts,

 encouraging forum shopping, and making every case a national emergency for the

 courts and for the Executive Branch”); Arizona v. Evans, 514 U.S. 1, 23 n.1 (1995)

 (Ginsburg, J., dissenting) (recognizing benefits of “periods of ‘percolation’ in, and

 diverse opinions from, state and federal appellate courts”).

        Finally, Alaska’s attempt to intervene here smacks of simple forum shopping.

 There is no apparent reason for Alaska to pursue its claims in the Middle District of

 Florida other than its evident belief that the State of Florida has drawn a more

 favorable forum than the District of Alaska. Cf. In re W. Caribbean Airways Crew

 Members, No. 07–CV–22015, 2010 WL 11601239, at *10 (S.D. Fla. Jan. 8, 2010)

 (disfavoring intervention where intervenor was forum shopping). Alaska could not
                                              18
Case 8:21-cv-00839-SDM-AAS Document 83 Filed 06/09/21 Page 19 of 19 PageID 3259




 establish venue here on its own, clear across the country, and such gamesmanship

 should not be rewarded.

                                  CONCLUSION

       For the foregoing reasons, the Court should deny the motion to intervene.

 Dated: June 9, 2021                   Respectfully submitted,

                                       BRIAN D. NETTER
                                       Deputy Assistant Attorney General

                                       ERIC BECKENHAUER
                                       Assistant Branch Director
                                       Federal Programs Branch, Civil Division

                                       s/ Amy E. Powell____
                                       AMY ELIZABETH POWELL
                                       Senior Trial Counsel
                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       150 Fayetteville St, Suite 2100
                                       Raleigh, NC 27601
                                       Phone: 919-856-4013
                                       Email: amy.powell@usdoj.gov

                                       /s/Liam C. Holland
                                       LIAM C. HOLLAND
                                       Trial Attorney
                                       Federal Programs Branch
                                       Civil Division, Department of Justice
                                       1100 L. Street, NW
                                       Washington, DC 20530
                                       Phone: 202-514-4964
                                       Email: Liam.C.Holland@usdoj.gov

                                       Counsel for Defendants




                                         19
